Citation Nr: 0637311	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  98-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted..


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972, with service in the Republic of Vietnam from 
January 1971 to December 1971.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
1997 rating decision of the Wilmington, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in May 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

In September 1998, the veteran was afforded a hearing before 
a Hearing Officer at the VA Regional Office and Insurance 
Center in Philadelphia, Pennsylvania.  In August 2006, he was 
afforded a hearing before the undersigned Veterans Law Judge 
at the Wilmington RO.  A transcript of each hearing is of 
record.


FINDINGS OF FACT

1.  The evidence received since an unappealed rating decision 
of November 1997 includes evidence that is not cumulative or 
redundant of the evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

2.  The veteran has PTSD as a result of combat stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  PTSD was incurred as a result of active duty.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claim was originally 
decided prior to the enactment of the VCAA.  The record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
April 2002.  In addition, the veteran was informed at his 
August 2006 hearing that he should submit all pertinent 
evidence in his possession.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records, personnel 
records, and post-service treatment records.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in June 
2005.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date.

The veteran was denied entitlement to service connection for 
PTSD in an unappealed rating decision of November 1997 
because of the absence of evidence confirming that an in-
service stressor occurred.  The subsequently received 
evidence includes a June 2000 response from the Center for 
Unit Records Research (CURR) stating that After Action 
Reports from the veteran's unit document several rocket and 
mortar attacks on Fire Base Vandergrift (FB Vandergrift) 
during the time that the veteran served at that location.  
This evidence is clearly new and material so reopening of the 
claim is in order. 


Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert, supra.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

As a preliminary manner, the Board notes that the medical 
evidence of record establishes that the veteran has been 
diagnosed with PTSD on several occasions by both VA and non-
VA health care providers, including at his June 1997 VA 
examination.  In addition, he has undergone several years of 
treatment for PTSD at the Wilmington Vet Center and at the 
Wilmington VA Medical Center (VAMC) Mental Health Clinic.  
The medical evidence also establishes a link between the 
veteran's symptoms and his in-service stressor as the 
veteran's diagnoses of PTSD were based upon his descriptions 
of the attacks on FB Vandergrift.  Therefore, the issue in 
this case is whether the evidence supports a finding that the 
veteran's claimed in-service stressor occurred.

The veteran has repeatedly claimed that he served in Vietnam 
at FB Vandergrift from January 1971 to April 1971 as a 
Petroleum, Oil, and Lubrication (POL)  Specialist refueling 
helicopters although he did not undergo any formal training 
as a POL Specialist.  According to the veteran, the base was 
repeatedly subjected to shell and mortar attacks, and at 
times the base's fuel supplies were blown up.  The veteran's 
personnel records note that he served with the 426th Supply 
and Services Battalion as a supplyman from January 1971.  In 
addition, the June 2000 response from CURR notes that the 
426th Supply and Services Battalion rendered support to the 
101st Airborne Division during Operation Jefferson Glenn 
(Monsoon 70) through April 1971.  Copies of Combat Operation 
After Action Reports from the 101st Airborne note that enemy 
activity during this period consisted generally of rocket and 
mortar attacks on sites including FB Vandergrift.  In 
addition, the reports specifically state that on March 8, 
1971, the POL point at FB Vandergrift was attacked.  
Therefore, the record confirms that the veteran's unit was 
subjected to mortar and rocket attacks during his service in 
Vietnam.

Additionally, the Board notes that the veteran first filed a 
claim of entitlement to service connection for PTSD in April 
1997.  Since that time, the veteran has maintained that his 
PTSD is related to the several in-service stressors discussed 
above.  The Board also notes that medical records from 1984, 
more than 10 years prior to the veteran's original claim for 
service connection, note that the veteran provided a history 
of serving with the 101st Airborne for three months in a 
battle area in Vietnam.  As this history was given for 
clinical and not compensation purposes, the Board's finds it 
very probative as to the issue of the veteran's credibility.

As such, in its role as fact finder, the Board finds the 
veteran to be a credible historian, especially in light of 
the unit records forwarded by CURR.

While the record does not establish the veteran's personal 
engagement in combat, the Board does not need to reach a 
determination that the veteran himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" too narrowly. Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time that the attacks occurred corroborated 
his statement that he experienced such attacks personally, 
and thus his unit records were clearly credible evidence that 
the rocket attacks that he alleges occurred did, in fact, 
occur.  Id. at 128-129.

In light of the foregoing, the Board also finds that the 
veteran was subjected to combat stressors supporting the 
diagnoses of PTSD.  Accordingly, service connection is 
warranted for the veteran's PTSD.


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for PTSD is 
granted.

Service connection for PTSD is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


